DETAILED ACTION
	Claims 1-15 and 17-28 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  Examiner notes that dependent claim 11 is not commensurate in scope with the parent claim 1 in regards to which radial direction (i.e. inward or outward) the expandable member is expanding. With that being said, “…wherein the swellable rubber seal member is configured to swell in response to contact with one or more downhole fluids to seal radially inward against the downhole tubular and radially outward against the mandrel” should read as “…wherein the swellable rubber seal member is configured to swell in response to contact with one or more downhole fluids to seal radially inward against the downhole tubular [[and radially outward against the mandrel]]”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5, 8-15, 17, 20, 22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Sherman (US Patent 11,060,382 B2; herein “Sherman”).

	In regards to claim 1, Bowersock discloses: An expandable fishing tool (at least 10) for use in a wellbore (at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”), comprising: 
	a mandrel (outermost tubular radially adjacent to at least 20, as shown in at least figure 2); 
	one or more expandable members (at least 20) positioned at least partially along an interior surface (as shown in cross-section view of at least figure 2) or exterior surface of the mandrel (as shown in at least figure 2; at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”); 
	wherein the one or more expandable members configured to expand in response to hydrolysis (at least abstract, paragraphs [0006 & 0011} and claim 6 introduces “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”); and 
	wherein a combined volume of the one or more expandable members is sufficient to expand radially to engage a downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) within a wellbore in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock appears to be silent in regards to: An expandable metal tool;
	wherein the one or more expandable members comprise a non-oxide metal configured to expand in response to hydrolysis.
	Nonetheless, the teachings of Bowersock and Sherman introduce for the expandable downhole tool(s) disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment. Sherman introduces: An expandable metal tool (at least abstract, column 14, lines 34-44 and claim 1 introduces for the expandable member to comprise expandable filler(s), such as, water-swellable carbide);
	wherein the one or more expandable members comprise a non-oxide metal configured to expand in response to hydrolysis (at least abstract, column 14, lines 34-44 and claim 1 introduces the expandable member to comprise of expandable filler(s), such as, water-swellable carbide, magnesium oxide, magnesium, etc., which acknowledges both oxide and non-oxide variants of some metal of 
which magnesium is one of them).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Sherman, by modifying the downhole expandable member of the fishing tool in response to hydrolysis taught by Bowersock to include for the downhole expandable member to comprise of a non-oxide metal taught by Sherman as it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Furthermore, selecting higher expansion fillers or increasing the amount of expandable filler in the tube member can be used to increase the amount of expansion of the tube member (at least column 14, lines 1-15). Lastly, mechanical properties such as modulus, creep strength, and/or fracture strength can also or alternatively be controlled through the addition of fillers and diluents and semi-permeable engineering polymers having controlled moisture solubility (at least column 10, lines 55-60).

	In regards to claim 2, Bowersock further discloses: wherein the mandrel is a tubular mandrel (as shown in at least figure 2) having the interior surface (of at least outermost tubular radially adjacent to at least 20, as shown in at least figure 2), and further wherein the one or more expandable members are positioned at least partially along the interior surface (as shown in at least figure 2), such that the combined volume of the one or more expandable members is sufficient to expand radially inwardly to engage the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). 

	In regards to claim 3, Bowersock further discloses: wherein the one or more expandable members is a single expandable sleeve (of at least 20) lining at least a portion of the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).

	In regards to claim 5, Bowersock further discloses: wherein the one or more expandable members (at least 20) are positioned at least partially along the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the one or more expandable members are two or more separate expandable sleeves positioned at least partially along the interior surface. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for two or more separate expandable sleeves positioned at least partially along the interior surface since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so, allows for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

	In regards to claim 8, Bowersock further discloses: wherein the one or more expandable members (at least 20) positioned at least partially along the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the one or more expandable members positioned at least partially along the interior surface are two expandable members axially positioned along the interior surface. 
	Examiner notes that in the absence of a more explicit recitation of the structures or individual expandable members, different segments of the seals in the recited references may be taken as multiple sealing sections forming the whole seal. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for two expandable members axially positioned along the interior surface since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so, allows for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

	In regards to claim 9, Bowersock further discloses: wherein the one or more expandable members (at least 20) positioned at least partially along the interior surface are axially positioned along and substantially equally radially spaced about the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the one or more expandable members positioned at least partially along the interior surface are three or more expandable members axially positioned along and substantially equally radially spaced about the interior surface. 
	Examiner notes that in the absence of a more explicit recitation of the structures or individual expandable members, different segments of the seals in the recited references may be taken as multiple sealing sections forming the whole seal. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for three or more expandable members axially positioned along and substantially equally radially spaced about the interior surface since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so, allows for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

	In regards to claim 10, Bowersock further discloses: the one or more expandable members (of at least 20) is configured to seal radially inward against the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). 
	However, Bowersock in view of Sherman appears to be silent in regards to: a seal positioned proximate the one or more expandable members, wherein the seal is configured to seal radially inward against the downhole tubular.
	Examiner notes that “the one or more expandable members” and “the seal” are interchangeable terminology in light of the instant application’s specification and the prior art(s) used herein. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for a seal positioned proximate the one or more expandable members, wherein the seal is configured to seal radially inward against the downhole tubular since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so, allows for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

	In regards to claim 11, Bowersock discloses: the one or more expandable members, wherein the swellable seal member is configured to swell in response to contact with one or more downhole fluids to seal radially inward against the downhole tubular or radially outward against the mandrel (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock in view of Sherman appears to be silent in regards to: wherein the seal is a swellable rubber seal member positionable proximate the one or more expandable members, wherein the swellable rubber seal member is configured to swell in response to contact with one or more downhole fluids to seal radially inward against the downhole tubular or radially outward against the mandrel
	Examiner notes that “the one or more expandable members” and “the seal” are interchangeable terminology in light of the instant application’s specification and the prior art(s) used herein. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for the seal to be a swellable seal member positionable proximate the one or more expandable members to allow since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so, allows for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

	In regards to claim 12, Bowersock further discloses: wherein the mandrel has a tubular receiving end for receiving the downhole tubular (at least paragraph [0010] introduces “…As shown in the FIG. 2 the overshot 10 has an elongated tubular body 12 with a lower end opening 14 which accepts the fish”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) and a connector end (of at least 18) for connecting to a downhole conveyance (upper most connecting end as shown in at least figure 1; furthermore, at least paragraph [0009] introduces “…internal thread form 16 is preferably made of a hardened material so that rotation of the body 12 using a string (not shown) that is connected at the upper end 18 will result in cutting a similar thread form in the fish so that the body 12 can mechanically engage the fish for force transmission in the axial direction and in rotation”, as shown in at least figure 2).

	In regards to claim 13, Bowersock further discloses: wherein the connector end is a first threaded connection for engaging with a second threaded connection on replacement production tubing (threaded connection of the uphole connector end, as shown in at least figure 1, is introduced for coupling another threaded connection of the tubular for at least conveyance purposes within the wellbore).

	In regards to claim 14, Bowersock further discloses: wherein the one or more expandable members include one or more alignment ramps for directing the downhole tubular inside of the mandrel (alignment ramps of the expandable member 20, as shown in light of the cross-hatching within at least figure 2).

	In regards to claim 15, Bowersock discloses: the one or more expandable members (at least 20, as shown in at least figure 2).
	However, Bowersock in view of Sherman appears to be silent in regards to: wherein the one or more expandable members have a length (L) of at least about 5.3 cm.
	Nonetheless, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for the one or more expandable members have a length (L) of at least about 5.3 cm since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature(s) solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications. Lastly, doing so, allows for sealing zone(s) within the wellbore for at least purposes of subterranean fluid (e.g. oil, gas, water, etc.) recovery.

	In regards to claim 17, Bowersock discloses: A well system (as disclosed in at least abstract and shown in at least figure 2), comprising: 
	a wellbore positioned within a subterranean formation (at least paragraphs [0001, 0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”); 
	a downhole conveyance (at least 18) located within the wellbore (Examiner notes that at least paragraphs [0001, 0006 and 0011] introduces the use of the tool, as shown in at least figure 2, to be used within the wellbore), the downhole conveyance having an expandable fishing tool (at least 10) coupled to a downhole end thereof (as shown in at least figure 2; at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”), the expandable metal fishing tool including: 
	a mandrel (outermost tubular radially adjacent to at least 20, as shown in at least figure 2); 
	one or more expandable members (at least 20) positioned at least partially along an interior surface or an exterior surface of the mandrel (at least figure 2 shows the elements positioned partially along the interior surface of the mandrel; at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”); and 
	wherein the one or more expandable members configured to expand in response to hydrolysis (at least abstract, paragraphs [0006 & 0011} and claim 6 introduces “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”); and 
	a downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) located within the wellbore, the one or more expandable members having expanded radially to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock appears to be silent in regards to: the downhole conveyance having an expandable metal tool coupled to a downhole end thereof;
	wherein the one or more expandable members comprise a non-oxide metal configured to expand in response to hydrolysis.
	Nonetheless, the teachings of Bowersock and Sherman introduce for the expandable downhole tool(s) disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment. Sherman introduces: the downhole conveyance (at least “DS”, as shown in at least figures 10-11) having an expandable metal tool coupled to a downhole end thereof (at least abstract, column 14, lines 34-44 and claim 1 introduces the expandable member to comprise of expandable filler(s), such as, water-swellable carbide, magnesium oxide, magnesium, etc., which acknowledges both oxide and non-oxide variants of some metal of which magnesium is one of them);
	wherein the one or more expandable members comprise a non-oxide metal configured to expand in response to hydrolysis (at least abstract, column 14, lines 34-44 and claim 1 introduces for the expandable member to comprise expandable filler(s), such as, water-swellable carbide).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Sherman, by modifying the downhole expandable member of the fishing tool in response to hydrolysis taught by Bowersock to include for the downhole expandable member to comprise of a non-oxide metal taught by Sherman as it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Furthermore, selecting higher expansion fillers or increasing the amount of expandable filler in the tube member can be used to increase the amount of expansion of the tube member (at least column 14, lines 1-15). Lastly, mechanical properties such as modulus, creep strength, and/or fracture strength can also or alternatively be controlled through the addition of fillers and diluents and semi-permeable engineering polymers having controlled moisture solubility (at least column 10, lines 55-60).


	In regards to claim 20, Bowersock further discloses: wherein the mandrel is a tubular mandrel (as shown in at least figure 2) having the interior surface (of at least outermost tubular radially adjacent to at least 20, as shown in at least figure 2), and further wherein the one or more expandable members are positioned at least partially along the interior surface (as shown in at least figure 2), such that the combined volume of the one or more expandable members is sufficient to expand radially inwardly to engage the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).

	In regards to claim 22, Bowersock discloses: A method for setting an expandable fishing tool (at least 10; at least abstract & paragraphs [0001, 0009-0011] introduces a method for setting an expandable fishing tool, as shown in at least figure 2), comprising: 
	positioning a downhole conveyance (at least 18) within a wellbore of a subterranean formation (at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”), the downhole conveyance having an pre-expansion expandable fishing tool coupled to a downhole end thereof (as shown in at least figure 2; at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”; the pre-expansion state of the fishing tool is the state of the tool prior to the swelling of the expandable member therein), the expandable metal fishing tool including: 
	a mandrel (outermost tubular radially adjacent to at least 20, as shown in at least figure 2) having a receiving end (downhole end of at least 20) and a connector end (uphole end of at least 20); 
	one or more expandable members (at least 20) positioned at least partially along an interior surface or an exterior surface of the mandrel (at least figure 2 shows the elements positioned partially along the interior surface of the mandrel; at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”); and 
	wherein the one or more expandable members configured to expand in response to hydrolysis (at least abstract, paragraphs [0006 & 0011} and claim 6 introduces “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”); 
	positioning the receiving end of the mandrel and the one or more expandable members of the pre-expansion expandable metal fishing tool around a downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) or within an opening of the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”); and 
	subjecting the pre-expansion expandable metal fishing tool positioned around the downhole tubular or within the opening of the downhole tubular to a wellbore fluid, the one or more expandable members radially expanding to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock appears to be silent in regards to: A method for setting an expandable metal tool;
	wherein the one or more expandable members comprise a non-oxide metal configured to expand in response to hydrolysis.
	Nonetheless, the teachings of Bowersock and Sherman introduce for the expandable downhole tool(s) disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment. Sherman introduces: A method for setting an expandable metal tool (at least abstract, column 14, lines 34-44, column 27, lines 21-51, and claim 1 introduces for the expandable member to comprise expandable filler(s), such as, water-swellable carbide);
	wherein the one or more expandable members comprise a non-oxide metal configured to expand in response to hydrolysis (at least abstract, column 14, lines 34-44 and claim 1 introduces the expandable member to comprise of expandable filler(s), such as, water-swellable carbide, magnesium oxide, magnesium, etc., which acknowledges both oxide and non-oxide variance of some metal of which magnesium is one of them).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Sherman, by modifying the downhole expandable member of the fishing tool in response to hydrolysis taught by Bowersock to include for the downhole expandable member to comprise of a non-oxide metal taught by Sherman as it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Furthermore, selecting higher expansion fillers or increasing the amount of expandable filler in the tube member can be used to increase the amount of expansion of the tube member (at least column 14, lines 1-15). Lastly, mechanical properties such as modulus, creep strength, and/or fracture strength can also or alternatively be controlled through the addition of fillers and diluents and semi-permeable engineering polymers having controlled moisture solubility (at least column 10, lines 55-60).

	In regards to claim 25, Sherman further discloses: wherein the metal is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re (at least abstract, column 14, lines 34-44 and claim 1 introduces the expandable member to comprise of expandable filler(s), such as, water-swellable carbide, magnesium oxide, magnesium, etc., which acknowledges both oxide and non-oxide variants of some metal of which magnesium is one of them).

	In regards to claim 26, Bowersock further discloses: wherein the mandrel is a tubular mandrel having the interior surface (outermost tubular radially adjacent to at least 20, as shown in at least figure 2, which comprises of an interior surface), and further wherein the one or more expandable members (at least 20) are positioned at least partially along the interior surface (as shown in at least figure 2), and further wherein positioning the receiving end includes positioning the receiving end around the downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”; at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”), and wherein subjecting the pre-expandable fishing tool includes subjecting the pre-expansion expandable fishing tool positioned around the downhole tubular to the wellbore fluid, the one or more expandable members radially inwardly expanding to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).

	Claims 4 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Sherman (US Patent 11,060,382 B2; herein “Sherman”) and US Patent 4,424,859 (i.e. Sims et al.).

	In regards to claim 4, Bowersock discloses: the single expandable sleeve (of at least 20, shown in at least figure 2).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the single expandable sleeve further includes one or more openings extending entirely through a wall thickness thereof for accepting one or more fasteners for fixing the single expandable sleeve to the interior surface.
	Though the teachings of Sims is directed towards a downhole injection tool for purposes of hydrocarbon recovery, it also teaches the use of certain unique expandable seal elements therein to help assist in wellbore operation(s), such as, but not limited to, downhole isolation (as shown in at least figures 3 & 9 of Sims). Sims discloses: wherein the single expandable sleeve (at least 24, 54) further includes one or more openings extending entirely through a wall thickness thereof for accepting one or more fasteners (at least 58) for fixing (i.e. indirectly coupling) the single expandable sleeve to the interior surface (as disclosed in at least column 6, lines 45-60 and figures 3 & 9).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for the teachings of Sims, by modifying the single expandable sleeve taught by Bowersock in view of Sherman to include for one or more openings extending entirely through a wall thickness thereof for accepting one or more fasteners for fixing the single expandable sleeve to the interior surface taught by Sims to at least allow for securing the expandable sealing element about the downhole tool (at least column 6, lines 45-60).

	In regards to claim 6, Bowersock discloses: expandable sleeve along the interior surface (as shown in at least figure 1).
	However, Bowersock in view of Sherman appear to be silent in regards to: including a pair of retaining rings positioned adjacent at opposing ends of the two or more separate sleeves for fixing the two or more separate expandable sleeves along the interior surface.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for two or more separate expandable sleeves positioned at least partially along the interior surface since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so, allows for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 
	Furthermore, Bowersock in view of Sherman appear to be silent in regards to: including a pair of retaining rings positioned adjacent at opposing ends of the sleeve for fixing the expandable sleeve along the interior surface.
	Nonetheless, Sims discloses: including a pair of retaining rings (at least 56) positioned adjacent at opposing ends of the sleeve (at least 24, 54) for fixing the expandable sleeve along the interior surface (as disclosed in at least column 6, lines 45-60 and figures 3 & 9).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include for the teachings of Sims, by modifying two or more separate sleeves fixed along the interior surface taught by Bowersock in view of Sherman to include for a pair of retaining rings positioned adjacent at opposing ends of the sleeve(s) for fixing the expandable sleeve(s) along the interior surface taught by Sims to at least allow for protecting the sealing element about the downhole tool (at least column 6, lines 45-60).

	In regards to claim 7, Sims further discloses: wherein the pair of retaining rings does not comprise the metal configured to expand in response to hydrolysis (Examiner notes that since the teachings of Sim fail to mention for the retaining rings to comprise of material configured to expand in response to hydrolysis, it would allow for the limitation to be met).
	
	Claims 18-19, 21, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowerock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Sherman (US Patent 11,060,382 B2; herein “Sherman”) with the teachings of Roye (US Patent 2,075,912; herein “Roye”).

	In regards to claim 18, Bowersock discloses: wherein the downhole conveyance is replacement production tubing (Examiner notes that at least 18 has the capability of being a replacement production tubing as it can allow for production fluid to flow therein).
	However, Bowersock in view of Sherman appear to be silent in regards to: the downhole tubular is cut production tubing.
	It should be noted that Bowersock teaches that “…a tubular string can get stuck and needs to be worked free” (at least paragraph [0002]), but explicitly fails to teach for the downhole tubular to be a cut production tubing. Nonetheless, Roye discloses: the downhole tubular is cut production tubing (at least column 1, lines 39-43 introduces “the casing is a section of pipe 2, which is intended to illustrate a broken section of pipe which is to be removed from the well by means of a fishing tool”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include the teachings of Roye, by modifying the downhole fishing member taught by Bowersock in view of Sherman to include for the downhole member to be a cut production tubing taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

	In regards to claim 19, Bowersock further discloses: the expandable fishing tool is an expandable plug (at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”; Examiner notes that in light of the sealing nature of the interior of the tool, the expansion of the expandable members allows it to be a plug). Sherman discloses: the downhole tool to comprise of metal (at least abstract, column 14, lines 34-44 and claim 1 introduces for the expandable member to comprise expandable filler(s), such as, water-swellable carbide). 	
	However, Bowersock in view of Sherman appear to be silent in regards to: the downhole tubular is cut production tubing.
	It should be noted that Bowersock teaches that “…a tubular string can get stuck and needs to be worked free” (at least paragraph [0002]), but explicitly fails to teach for the downhole tubular to be a cut production tubing. Nonetheless, Roye discloses: the downhole tubular is cut production tubing (at least column 1, lines 39-43 introduces “the casing is a section of pipe 2, which is intended to illustrate a broken section of pipe which is to be removed from the well by means of a fishing tool”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include the teachings of Roye, by modifying the downhole fishing member taught by Bowersock in view of Sherman to include for the downhole member to be a cut production tubing taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

	In regards to claim 21, Bowersock discloses: the one or more expandable members, such that the combined volume of the one or more expandable members is sufficient to expand radially to engage the downhole tubular (at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the one or more expandable members are positioned at least partially along the exterior surface, such that the combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in the downhole tubular.
	Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). Roye discloses: wherein the one or more expandable members (at least 14) are positioned at least partially along the exterior surface (of at least 4; as shown in at least figure 2 in light of the cross hatching), such that the combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in the downhole tubular (at least 2; at least column 2, line 20- column 3, line 21 introduces expanding at least 14 radially outwardly to engage an opening in the downhole tubular, in light of the fluid introduced through 23 therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include the teachings of Roye, by modifying the expandable fishing tool taught by Bowersock in view of Sherman to include for the expandable members of the fishing tool to radially expand outwardly within the opening of the downhole tubular taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

	In regards to claim 27, Bowersock discloses: wherein the one or more expandable members are positioned at least partially along the surface (positioned along the interior surface, as shown in at least figure 2), and the one or more expandable members radially expanding to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). Sherman discloses the downhole metal tool (at least abstract, column 14, lines 34-44 and claim 1 introduces for the expandable member to comprise expandable filler(s), such as, water-swellable carbide).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the one or more expandable members are positioned at least partially along the exterior surface, and further wherein positioning the receiving end includes positioning the receiving end within the opening in the downhole tubular, and wherein subjecting the pre-expandable fishing tool includes subjecting the pre-expansion expandable fishing tool positioned within the opening of the downhole tubular to the wellbore fluid, the one or more expandable members radially outwardly expanding to engage the downhole tubular.
	Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). 
	Nonetheless, Roye discloses: wherein the one or more expandable members (at least 14) are positioned at least partially along the exterior surface (exterior surface of the mandrel at least 4; as shown in at least figure 2 in light of the cross hatching), and further wherein positioning the receiving end (downhole end) includes positioning the receiving end within the opening in the downhole tubular (as shown in at least figure 1 where the fishing tool is placed within the downhole tubular at least 2), and wherein subjecting the pre-expandable fishing tool includes subjecting the pre-expansion expandable fishing tool positioned within the opening of the downhole tubular (at least 2) to the wellbore fluid, the one or more expandable members radially outwardly expanding to engage the downhole tubular (at least 2; at least column 2, line 20- column 3, line 21 introduces expanding at least 14 radially outwardly to engage an opening in the downhole tubular, in light of the fluid introduced through 23 therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include the teachings of Roye, by modifying the expandable fishing tool taught by Bowersock in view of Sherman to include for the expandable members of the fishing tool to radially expand outwardly within the opening of the downhole tubular taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

	In regards to claim 28, Bowersock discloses: the one or more expandable members, such that the combined volume of the one or more expandable members is sufficient to expand radially to engage the downhole tubular (at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”).
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the one or more expandable members are positioned at least partially along the exterior surface, such that the combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in the downhole tubular.
	Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). Roye discloses: wherein the one or more expandable members (at least 14) are positioned at least partially along the exterior surface (of at least 4; as shown in at least figure 2 in light of the cross hatching), such that the combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in the downhole tubular (at least 2; at least column 2, line 20- column 3, line 21 introduces expanding at least 14 radially outwardly to engage an opening in the downhole tubular, in light of the fluid introduced through 23 therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include the teachings of Roye, by modifying the expandable fishing tool taught by Bowersock in view of Sherman to include for the expandable members of the fishing tool to radially expand outwardly within the opening of the downhole tubular taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

	Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Sherman (US Patent 11,060,382 B2; herein “Sherman”) with the teachings of Robisson et al. (US Publication 2013/0292117 A1; hereinafter “Robisson”).

	In regards to claim 23, Bowersock discloses claim 22 above. 
	However, Bowersock in view of Sherman appear to be silent in regards to: wherein the metal is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis.
	It should be noted that both Bowersock in view of Sherman introduce for the expandable downhole tool disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment.
	Nonetheless, the teachings of Robisson introduces a downhole expandable sealing element. Robisson discloses: wherein the metal is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis (at least paragraphs [0029 and 0036] introduces “Downhole swellable fixtures may comprise in non- limiting examples an elastomeric material filled with a setting or reactive filler such as cement clinker (silicates, aluminates and ferrites) and may further comprise oxides such as magnesium oxide and calcium oxide”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Sherman to include the teachings of Robisson, by modifying the expandable member of the fishing tool taught by Bowersock in view of Sherman to include for the downhole expandable member to comprise of metal which is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis  taught by Robssion to increase the volume of the elastomer/filler composite (at least paragraph [0029]).

	In regards to claim 24, Bowersock discloses the hydrolysis. Sherman teaches multiple materials, including some oxides and non-oxides usable together, wherein magnesium oxides can produce Brucite.
	However, Bowersock and Sherman appear to be silent in regards to: wherein the hydrolysis forms a structure comprising one of a Brucite, Gibbsite, bayerite, and norstrandite.
	Nonetheless, Robisson discloses for using magnesium hydroxide within the downhole swellable element (as shown in figures 3 and disclosed in paragraph [0025]). The instant application’s specification (specifically paragraph [0021]) states that magnesium hydroxide is also known as Brucite. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock and Sherman to include the teachings of Robisson (‘117), by modifying the material of the expansion element(s) in light of hydrolysis taught by Bowersock and Sherman to include for Brucite taught by Robisson (‘117) as it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-28 have been considered, but are moot because a new interpretation of the prior art is being applied as it relates to obviousness as detailed herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676     

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676